COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      In the Interest of M.A.B. IV v. Department of Family and Protective
                          Services

Appellate case number:    01-15-00388-CV

Trial court case number: 2014-00044J

Trial court:              314th District Court of Harris County

        On June 2, 2015, appellant filed a Motion to Abate the appeal and Unopposed Motion for
Extension of Time to File Appellant’s Brief. We GRANT the motions and abate the appeal. To
expedite decision and for good cause, we suspend the operation of Texas Rule of Appellate
Procedure 10.3(a)’s 10-day waiting period and order the following procedure. See TEX. R. APP.
P. 2, 10.3(a).

        The appeal is abated for 20 days and the case is remanded to the trial court for an
evidentiary hearing to be held within 15 days of the date of this order to develop a record
concerning the issue of ineffective assistance of trial counsel. The trial court shall have a court
reporter record the hearing. The trial court shall make findings of fact and conclusions of law
regarding the issue of ineffective assistance of trial counsel, including a recommendation
regarding whether this Court should grant appellant a new trial.

         This abatement does not affect the obligation of this Court to bring this case to final
disposition within 180 days of the date the notice of appeal was filed. See TEX. R. JUD. ADMIN.
6.2(a). Therefore, NO EXTENSIONS OF TIME will be considered for the deadlines set
below for filing of the clerk’s record and the reporter’s record of the abatement hearing, nor for
the filing of the briefs by the parties.

        No later than 20 days from the date of this order, the court reporter shall supplement
the record of this appeal by filing with this Court a supplemental reporter’s record of this hearing
and the district clerk shall supplement the record of this appeal by filing with this Court a
supplemental clerk’s record containing any documents relating to the issue of ineffective
assistance of trial counsel, including the trial court’s findings of fact and conclusions of law.
        This appeal will be reinstated and placed on our active docket 20 days from the date of
this order, with no further action from this Court. Appellant’s brief shall be due 20 days
thereafter. Appellee shall file its brief within 20 days after appellant’s brief is filed.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually


Date: June 9, 2015